Carro, J. P.,
dissents in a memorandum as follows: The order appealed from should be reversed so as to deny plaintiff’s motion to discontinue her first cause of action for divorce or separation *343on the ground of adultery, defendant’s motion for reverse summary judgment on this cause of action should be granted, the second cause of action for divorce or separation on the ground of cruel and unusual treatment should, sua sponte, be dismissed, and entry of the judgment of divorce should be stayed pending trial of the third cause of action for enumerated necessaries.
The parties no longer wish to be married to each other, and to the extent to which plaintiff’s first two causes of action seek the alternative relief of separation, they are undercut by the detailed relief requested under the cause of action for necessaries, e.g., declarations of plaintiff’s separate property and equitable distribution of the marital property. Plaintiff’s real concern appears to be twofold: (1) a judgment of divorce prior to a judicially approved property settlement would have an adverse effect upon her tax liability and inheritance rights, and (2) such a judgment would preclude her from presenting evidence as to defendant’s alleged “cruel and inhuman” treatment of her, which evidence, she maintains, is relevant in determining the distribution of marital assets, under section 236 (part B, subd 5, par d, cl [10]) of the Domestic Relations Law (“catchall factor”).
Both of these concerns are answered by our recent decision in Peerce v Peerce (97 AD2d 718). Unlike the situation there, plaintiff here has demonstrated “proof of resulting prejudice to the wife by the immediate entry of partial summary judgment in her favor on the first cause of action” (97 AD2d, at p 719). And, too, the extent that the defendant’s fault “may have a bearing upon the issues of equitable distribution which remain for trial, plaintiff may adduce relevant evidence as to defendant’s misconduct (see Hickox v Hickox, 72 AD2d [688], at p 689).” (Supra, p 719.) Of course, this latter statement is not without its qualifications. (Cf. Blickstein v Blickstein, 99 AD2d 287, 292 [“marital fault of a party is not a relevant consideration under the Equitable Distribution Law * * * [except where] misconduct is so egregious or uncivilized as to bespeak of a blatant disregard of the marital relationship”], citing D’Arc v D'Arc, 164 NJ Super 226, where the husband offered $50,000 to have his wife killed).
It is true that normally the trial court has great discretion in granting motions to discontinue all or part of an action. However, this discretion is not without limits. (Valladares v Valladares, 80 AD2d 244, 257-258.) Here, defendant is entitled to have his motion for partial summary judgment granted inasmuch as plaintiff’s objections can be met by merely holding in abeyance the entry of judgment pending trial as to the property settlement. (Cf. Leeds v Leeds, 60 NY2d 641, dsmg app from 94 AD2d 788; Peerce v Peerce, supra; Rauch v Rauch, 91 AD2d 407, *344410-411.) This would be the judicially economical thing to do and would be most consistent with our decisions in the recent past.